Case 2:19-mj-01581-JFM Document1 Filed 07/29/19 Page 1 of 7

UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA

UNITED STATES OF AMERICA
Plaintiff,

Vs.

Giselle CARDENAS-Higuera
. Defendant.

YOB: 1997
United States Citizen

ee a ss

Date of Arrest: July 26, 2019

Magistrate’s Case No. (A-|S8(M0

COMPLAINT FOR VIOLATION OF

21 U.S.C. §§ 952, .960(a) (1) and
(b) (2) (A), Importation of a
Controlled Substance (Heroin)
Count One

21 U.S.C. § 841(a) (1) and

(b) (1) (B) (1), Possession of a
Controlled Substance with Intent
to Distribute (Heroin)

Count Two ,

21 U.S.C. §§ 952, 960(a) (1) and
(b) (3), Importation of a
Controlled Substance (Cocaine)
Count Three

21 U.S.C. § 841(a)(1) and

(b) (1) (C), Possession of a
Controlled Substance with Intent
to Distribute (Cocaine)

Count Four

 

I, the undersigned complainant, being duly sworn, state that the
following is true and correct to the best of my knowledge and belief:

On or about July 26, 2019,

COUNT ONE

at San Luis, Arizona, within the District of

Arizona, the defendant, Giselle CARDENAS-Higuera, did knowingly and

intentionally import, attempt to import, and in fact did import, 100

grams or more of a substance containing a detectable amount of heroin,

a Schedule I Controlled Substance,

into the United States from. the

Pe aS AEN SSE TRS RRS ete

ee

 

 

SE Se

ee

 
Case 2:19-mj-01581-JFM Document1 Filed 07/29/19 Page 2 of 7

Republic of Mexico, in violation of Title 21, United States Code,
Sections 952, 960(a) (1) and (b) (2) (A).

COUNT TWO
On or about July 26, 2019, at San Luis, Arizona, within the District of
Arizona, the -defendant, Giselle CARDENAS-Higuera, did knowingly and
intentionally possess with intent to distribute 100 grams or more of a
substance containing a detectable amount of heroin, a Schedule I
Controlled Substance, in violation of Title 21, United States Code,
Sections 841 (a) (1) and (b) (1) (B) (i).

COUNT THREE
On or about July 26, 2019, at San Luis, Arizona, within the District of
Arizona, the defendant, Giselle CARDENAS-Higuera, did knowingly and
intentionally import, attempt to import, and in fact did import, a
mixture or substance containing a detectable amount of cocaine, its
salts, optical and geometric isomers, and salts or isomers; a Schedule
II Controlled Substance, into the United States from the Republic of
Mexico, in violation of Title 21, United States Code, Sections 952,
960(a) (1) and (b) (3).

COUNT FOUR
On or about July 26, 2019, at San Luis, Arizona, within the District of
Arizona, the defendant, Giselle CARDENAS-Higuera, did knowingly and
intentionally possess with intent to distribute a mixture or substance
containing a detectable amount of cocaine, its salts, optical and

geometric isomers, and salts of isomers; a Schedule II Controlled

a Spa apna SRN RAI Peta gy ce

 

aster

 
Case 2:19-mj-01581-JFM Document1 Filed 07/29/19 Page 3 of 7

Substance, in violation of Title 21, United States Code, Section
841(a) (1) and (b) (1) (C).

And the Complainant states that this complaint is based on the attached
Statement of Facts incorporated herein by reference.

Authorized by: AUSA Louis Uhl
co SMHL

Sworn to before me and
subscribed in my presence, July 29, 2019, at Yuma, Arizona.

ee

  

 

f
Eric thinan, Special Agent
‘Homeland Security Investigations

fame F. Metcalf
~ United States Magistrate Judge

 

 

 
Case 2:19-mj-01581-JFM Document1 Filed 07/29/19 Page 4 of 7

UNITED STATES OF AMERICA
vs.
Giselle CARDENAS-Higuera

STATEMENT OF FACTS

G Eric W. Tolman, being duly sworn, do state the following:

On July 26, 2019, at approximately 1:55 p.m., Giselle CARDENAS-—Higuera,
applied for entry into the United States (US) from the Republic of
Mexico, via the pedestrian lanes at the San Luis, Arizona, Port of
Entry.

CARDENAS presented a photo copy of an expired Arizona temporary,

identification card as her entry document and stated she was a U.S.
Citizen. The Customs and Border Protection Officer (CBPO) at the
primary inspection point noticed CARDENAS was nervous, unable to stand
still and was jumpy. The CBPO checked her purse and observed more than
two hundred dollars, but CARDENAS had said she was unemployed. The CBPO
received a negative Customs declaration, indicating she did not have
any drugs, weapons or money in excess of $10,000, and referred CARDENAS
to secondary for further inspection.

The secondary inspection officer received a second negative Customs
declaration from CARDENAS. The CBPO checked CARDENAS’ purse: and noticed
she was carrying three hundred and thirty-three dollars. The CBPO asked
CARDENAS about her. employment. CARDENAS said she had been unemployed
for over a year and received the money from the father of her child.

The CBPO asked CARDENAS how many shirts she was wearing, and CARDENAS
stated she was wearing two. CARDENAS was asked to lift the top shirt
and the CBPO observed a bulge in the lower abdominal area. CARDENAS was
asked what she was carrying, and CARDENAS stated she did not know what
type of drugs she had.

The CBPO requested permission for a pat down search. During the search,
a total of three packages were removed from CARDENAS lower abdominal
area. The packages were held in place under CARDENAS clothes and
against her body with a gauze bandage wrap.

Two of the packages tested positive for the characteristics of cocaine

utilizing the TruNarc. The two packages weighed a total of 363 grams.

a LTR RES SG dL VNR

a hk AR Lg

 

 
Case 2:19-mj-01581-JFM Document1 Filed 07/29/19 Page 5 of 7

The third package tested positive for the characteristics of heroin
utilizing the 924 Narco Pouch. The weight of the third package was 539
grams.

During a post-Miranda interview, CARDENAS admitted she was to be paid
$800 for crossing the three packages into the United States and
delivering them to an unidentified person. CARDENAS also admitted she
knew she was carrying some type of drug and she knew it was illegal to
bring drugs into the United States.

Based on the foregoing, there is probable. cause to believe that
CARDENAS committed the offenses as alleged in the Complaint.

vee

Eric W. Tolman, Special Agent
Homeland Security Investigations

 

Sworn to before me and subscribed in my presence, July 29, 2019, at
Yuma, Arizona. ——————

  

 

43 es F. Metcalf
; nited States Magistrate Judge

ESP UPL PSE. CUTAN a PR RS a SL

IES RR PT LET

NEI FFB

SEL ERNE

2S ITV ERLE UUM EPID OR

oe Rarrac Mi rr vue out nnn emgtc7 mente aca pet Se ea

 
Case 2:19-mj-01581-JFM Document1 Filed 07/29/19 Page 6 of 7

- US v. CARDENAS-Higuera

Probable Cause Statement

I, Bric W. Tolman, being duly sworn,: do state the
following: TO
On July 26, 2019, at approximately 1:55 p.m., Giselle
CARDENAS-Higuera, applied for entry into the United States
(US) from the Republic of Mexico, via the pedestrian lanes
at the San Luis, Arizona, Port of Entry.

CARDENAS presented a photo copy of an expired Arizona
temporary identification card as her entry document and
stated she was a U.S. Citizen. The Customs and Border
Protection Officer (CBPO) at the primary inspection point
noticed CARDENAS was nervous, unable to stand still and was
jumpy. The CBPO checked her purse and observed more than
two hundred dollars, but CARDENAS had said she _ was
unemployed. The CBPO received a negative Customs
declaration, indicating she did not have any drugs, weapons
or money in excess of $10,000, and referred CARDENAS to
secondary for further inspection.

The secondary inspection officer received a second negative
“Customs declaration from CARDENAS. The ‘CBPO - checked
CARDENAS’ purse and noticed she was carrying three hundred
and thirty-three dollars. The CBPO asked CARDENAS about her
employment. CARDENAS said she had been unemployed for over
a year and received the money from the father of her child.

The CBPO asked CARDENAS how many shirts she was wearing,
and CARDENAS stated she was wearing two. CARDENAS was asked
to lift the top shirt and the CBPO observed a bulge in the
lower abdominal area. CARDENAS was asked what she was
carrying, and CARDENAS stated she did not know what type of
drugs she had.

The CBPO requested permission for a pat down search. During
the search, a total of three packages were removed from
CARDENAS lower abdominal area. The packages were held in
place under CARDENAS clothes and against her body with a
gauze bandage wrap.

 

5 deg ar reo ARISTA pT ame dtm a MRT

STS ngs NAIR dl A PERT NT

fe NG PR ee EE

 

 
Case 2:19-mj-01581-JFM Document1 Filed 07/29/19 Page 7 of 7

US v. CARDENAS-Higuera

Two of the packages tested positive for the characteristics
of cocaine utilizing the TruNarc. The two packages weighed
a total of 363 grams.

The third package tested positive for the characteristics
of heroin utilizing the 924 Narco Pouch. The weight of the
third package was 539 grams,

During a post-Miranda interview, CARDENAS admitted she was
to be paid $800 for crossing the three packages into the
United States and delivering them to an _ unidentified
person. CARDENAS also admitted she knew she was carrying
some type of drug and she knew it was illegal to bring
drugs into the United States. ;

Based on the foregoing, there is probable cause to believe
that Giselle CARDENAS-Higuera committed the offenses as
alleged in the Complaint.

Executed on: Date 07/27/2019 at 1300 hours

Signed: al L- eae
Poe —s

Eric W. Tolman, Special Agent HSI

 

ey,
ea
a,

Finding of Probable Cause

On the basis of the facts presented in the foregoing
Probable Cause Statement, consisting of two pages, I find
Probable Cause to believe that the defendant named therein
committed the offenses on the date 7/26/2019, in violation
of Title 21, United States Code, Sections 952 and
960(a) (1), (b) (2) (A), and. (b)(3),and Title 21, United States
Code, Section 841(a) (1), (b) (1) (B) (1), and (b) (1) (C).

Finding Made on: Date 1\27\\qTime two Wis .

Ce >
Signed: oF ~
J Frames F, Metcalf

United States Magistrate Judge

 

 

Skee atin Neem be mg hy Oh LALO

PTET A

“LA AT

a eee eee

vase ee

ee ee ee eee ery

preminesp dete Bates

ae LSS RE

 
